DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 22 April 2021. No claims have been cancelled or added, but claims 17, 9, 12, and 16 have been amended. Therefore, claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112, second paragraph; therefore the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The 2019 Revised Patent Subject Matter Eligibility Guidance is referred to herein as the “2019 PEG” and includes the “October 2019 Update: Subject Matter Eligibility” to the 2019 PEG, which is referred to herein as the “October 2019 Update” when or if referred to separately.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claim 1 recites that the determination of time period for whether content is trending or not trending is “based upon a determination that a first [or second] rate at which content items are … published or generated during the … time period”. However, dependent claims 7 and 9 indicate that this basis for determining trending or not trending is replaced by being “based upon a level of search activity associate with the content ... during the … time period”. These are entirely different standards, and appear to conflict with one another as a basis for the trending or not trending time period determination – the parent claim is based on an author, 
For purposes of examination, the Examiner is interpreting the time period for trending/not trending determination to be based on a rate of activity for the content items, but may be any of publishing, generating, or search activity.
Claims 2-11 depend from claim 1, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-11 are also indefinite.

Claim 12 recites that the time periods associated with trending or not trending determination(s) are based on “level of search activity associated with one or more queries”; however, dependent claim 13 recites these same determinations as “based upon the activity associated with the … client devices”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 (as encompassing, since dependent on, claim 12) recites the broad recitation “activity”, and the claim also recites “search activity” (at claim 12) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because 
If the “search activity” of claim 12 is required, there is/would be no limitation present at claim 13 (i.e., the reason for the 112(d) rejection below); however, if only the “activity” at claim 13 is required, then the “search activity” at claim 12 cannot be considered required. The Examiner is uncertain which interpretation to use.
For purposes of examination, the Examiner is interpreting the “search activity” of claim 12 to be required, and that there is then no limitation to find at claim 13.
Claims 13-15 depend from claim 12, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 13-15 are also indefinite.

Claim 7, 9, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Independent claim 1 recites that the determination of a time period for whether content is trending or not trending is “based upon a determination that a first [or second] rate at which content items are … published or generated during the … time period”. However, dependent claims 7 and 9 indicate that this basis for determining trending or not trending time period is replaced by being “based upon a level of 
If the claim 7 and 9 activity is required, then the “search activity” requirement (at claims 7 and 9) supersedes or replaces the “published or generated” activity of parent claim 1, and claims 7 and 9 both fail to further limit the subject matter of the claim upon which it depends since canceling a requirement at the parent claim. See MPEP § 608.01(n)(III).
However, if the “published or generated” activity of claim 1 is required, then the searching activity (which is entirely independent of publication/generation) would not limit the publishing or generating activity of claim 1 and claims 7 and 9 again fail to further limit the subject matter of the claim upon which it depends.

Parent independent claim 12 recites that the time periods associated with trending or not trending determination(s) are based on “level of search activity associated with one or more queries”; however, dependent claim 13 recites these same determinations as “based upon the activity associated with the … client devices”. Since, as noted above, the “search activity” indicated at claim 12 encompasses the “activity” and the interpretation used for examination is that the search activity is required, claim 13 fails to further limit the subject matter of the claim upon which it depends.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-11), a computing device (claims 12-15), and non-transitory machine readable medium (claims 16-20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, claim 1 recites a method, comprising: analyzing activity associated with a first plurality of client devices based upon one or more first content items associated with one or more first subjects to determine: one or more first time periods during which the one or more first content items are trending, wherein the one or more first content items are determined to be devices, wherein a user profile of the first plurality of user profiles comprises activity information, associated with a client device of the first set of client devices, indicative of activity associated with a content item of the one or more first content items within the one or more first time periods during which the one or more first content items are trending; and a second plurality of user profiles associated with a second set of client devices, wherein a user profile of the second plurality of user profiles comprises activity information, associated with a client device of the second set of client devices, indicative of activity associated with a content item of the one or more first content items within the one or more second time periods during which the one or more first content items are not trending; determining, based upon the first device; analyzing the user profile database to identify a first user profile associated with the first client device, wherein the first user profile comprises first activity information associated with the first client device; responsive to determining that the first activity information is indicative of first activity associated with a content item of the one or more first content items, determining a conversion probability associated with the first client device based upon at least one of the first conversion score or the second conversion score, wherein the conversion probability corresponds to a probability that a conversion event associated with the first entity is performed via the first client device; selecting a transmission content item for transmission to the first client device based upon the conversion probability; and transmitting the transmission content item to the first client device.
a computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations that are the same or similar to the operations indicated at claim 1, where the only additional differences are the use of search activity and that the independent claim does not require the content request, user profile database analysis, and conversion probability leading to selecting and transmitting a content item – those elements are claimed at dependent claims 14 and 15. Therefore, claim 12 is analyzed similar to claim 1.
Independent claim 16 is also similar to claims 1 and 12, being directed to a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising the same operations as at claims 1 and/or 12, except further generating a summary report based upon at least one of the first conversion score, the second conversion score, the one or more first content items, the first plurality of user profiles or the second plurality of user profiles, where generating such a report is considered included in the abstract idea. As such, claim 16 is analyzed similar to claims 1 and/or 12.
The dependent claims (claims 2-11, 13-15, and 17-20) appear to merely limit the abstract idea itself (and/or the application thereof) since they indicate a threshold level of activity (claims 2 and 13), using the conversion probability or score for the time when content is trending or not-trending (claims 3-5), detailing the data basis for the conversion rate calculations (claims 6-9), grouping or identifying content 
The claim elements may be summarized as the idea of determining a conversion probability associated with a content item and selecting and transmitting a content item based thereon; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …)” grouping of subject matter (see the 2019 PEG).
The Examiner notes the breadth of the claims – “trending” is now defined by a variety of types of data (and sometimes conflicting indications), the activity analyzed can be any activity meeting a threshold that includes any threshold such as a threshold of one (i.e., e.g., a user has viewed “trending” content, or not), and the time period may be any time period. As such, if a user may be said or predicted to have a different conversion rate/score at, e.g., a holiday season such as Christmas or New Years, selecting content for the user based thereon would appear to infringe the claim; however, that is the basis for most holiday season advertising – i.e., it is among the indicated certain methods of organizing human activity.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are the use/consideration of client devices, a computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, and a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations.  These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. The devices, processor, memory, media, etc. are not described in any fashion as changed, improved, or modified, they are merely used as a generic computer to implement the idea (see, e.g., Applicant ¶¶ 0030, 00138, 00142). 


For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are merely the implementation of the abstract idea via computer or technology, and they do not add significantly more (also known as an “inventive concept”) to the exception. 
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.

Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Allowable Subject Matter
Claims 1-20 are considered to be allowable over the prior art.
The closest art of record, with regard to various aspects, is Zhang et al. (U.S. Patent Application Publication No. 2017/0286531, hereinafter Zhang ‘531), indicating determinations of topics, subjects, and content that is trending and not-trending, and the associated time periods for trending and not-trending. Ratiu et al. (U.S. Patent Application Publication No. 2017/0116195, hereinafter Ratiu), which incorporates by reference a number of other documents (at Ratiu ¶¶ 0059, 0063, 0066, 0067, and 0076), further indicates tracking user activity in one or more social networks to provide notifications of content that would be recommended based on past user history and profiles regarding what content the user has had activity in relation to. Zhang et al. (U.S. Propensity Scoring Made Simple With Google’s Conversion Probability Reports, Merkle, dated 12 September 2018, downloaded 28 April 2021 from https://www.merkleinc.com/emea/blog/propensity-scoring-made-simple-with-googles-conversion-probability-reports, indicating that Google Analytics has the availability of a conversion probability report. 
However, it does not appear reasonably obvious to combine the various references as indicated into a specific combination that would appear to make the claims obvious.
Non-Patent Literature: Reddit.com post from cpteagle, The “Trending” Tab is a Sham, downloaded 15 January 2021, dated 4 years ago (therefore, 2017), from https://www.reddit.com/r/youtube/comments/4e81iy/the_trending_tab_is_a_sham/, apparently indicating that the label “trending” may be designated by any entity according to any criteria or reason.

Response to Arguments
Applicant's arguments filed 22 April 2021 have been fully considered but they are not persuasive.

Applicant first argues the 112b rejections (Remarks at 14); however, the amendment appears to overcome the previous rejections, so the previous rejections are withdrawn. Therefore, the argument is considered moot and not persuasive. However, the Examiner notes new 112 issues based on the amendment, and therefore new grounds of rejection as above.

Applicant then argues the 101 rejections, initially in relation to “Prong One of Step 2A” (Remarks at 16, underlining omitted), first repeating claim 1 (Remarks at 15-16), then repeating the guidance groupings (Remarks at 16-17), then repeating claim 1 again (Remarks at 17-19), and then merely making the conclusory statement that “The present claims do not recite a judicial exception, as they do not recite a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance” (Remarks at 19). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them.
Applicant then argues in relation to “Prong Two of Step 2A” (Remarks at 19), again merely repeating claim 1 (Remarks at 19-21), then alleging that 
The present claims, even assuming arguendo that they recite a judicial exception, clearly integrate any alleged judicial exception into a practical application. In particular, the present claims provide for a technique that is dynamic and increases the accuracy and efficiency of transmitting content likely to result in interaction. Thus, the present claims provide for 
(Remarks at 14)
However, virtually none of the argued characteristics appear required by claim 1. For instance, with regard to “a technique that is dynamic” – the time periods may be from years prior; all the claims indicate is whether some had activity such as searching while a topic was or was not trending (regardless of time or whether anything is dynamic). With regard to “a technique that … increases the accuracy and efficiency of transmitting content likely to result in interaction”, nothing in the claims require any increase in accuracy or efficiency – literally any conversion score or probability can be used, and the provided content may be wildly less “accurate” or result in far less interest or conversions, but it is still provided based on whatever conversion probability that is “associated with the … client device based on … conversion score”.
Further, there does not appear to be any “technical field of trend-conscious content delivery” – that is, in reality, Applicant’s restatement of the abstract idea. Advertisers and marketers in general long ago established the idea that they should, or would  be better to, provide advertising or marketing materials to those that through one form of data or another (e.g., location, time periods, expressed interest, etc.) may be indicated to have a higher conversion probability. How to Write Advertisements that Sell, specific author unknown, from the A. W. Shaw Co., dated 1912 has examples of this throughout - see, e.g., p. 34 (grouping prospective customers by various indicators so as to market more effectively to each), pp. 93-94 (advertising to different sections of town that had different classes, such as “the 
For example, Applicant argues
improved usability … (e.g., as a result of enabling the user to automatically consume content associated with subject matter that the user has an interest in …,  [and/or] a reduction in bandwidth (e.g., as a result of reducing a need for the user to open a separate application and/or a separate window …, more accurate and precise transmission of content to intended users (e.g., as a result of automatically determining conversion probabilities associated with users, as a result of transmitting content to each user based upon the conversion probabilities, etc.) … and/or a faster identification of content … by using user profiles.
(Remarks at 22)
However these are wishful or hopeful results that almost every advertising patent would be able to lay claim to. There is no indication or even implication that aspects such as bandwidth would be implicated at all – the advertising selected and transmitted encompasses both when there is, and when there is not, a separate application and/or window. A “more accurate and precise transmission” is just another claim that Applicant’s targeting is somehow better and therefore an improvement to the idea, not a technical solution.
Further, there is no reasonable indication, other than Applicant’s blanket assertion, that using a user profile will or would provide faster identification of content – a quick search indicates that well over 13,000 references before the Alice indicates is not an indication of eligibility. Therefore, it is not reasonable to believe that merely using user profiles provides faster identification of content – it appears from the data to be so common as to be insignificant.
Applicant then argues that the “Ordered Combination is Inventive and Transforms the Claim” (Remarks at 14), again merely repeating claim 1 (Remarks at 23-25), and making the conclusory statement that “Generic computers do not perform the operations as recited in the claims. (see claims for entire ordered combination). Thus the claims are ‘significantly more’ than an abstract idea and are patent eligible under §101” (Remarks at 25). However, the computer(s) Applicant describes as performing the claimed activity, are, in fact, generic – see Applicant ¶¶ 0030-0035, indicating a server and describing only generic components, in the form of various “physical enclosures, such as a desktop or tower, and/or … an ‘all-in-one’ device” (at 0035). But the argument itself is merely another allegation of general patentability: Applicant's arguments fail to comply with 37 CFR 1.111(b) because 
 
Therefore, the Examiner is not persuaded by Applicant’s arguments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622